In an action to recover damages for medical malpractice, the defendants North Shore Hospital, Bloome and Hill appeal from two orders of the Supreme Court, Nassau County, respectively entered July 23, 1964, and September 11, 1964, which inter alia: granted leave to the plaintiffs to serve a supplemental bill of particulars; limited the said defendants’ physical examination of the infant plaintiff by directing that the infant shall be examined on behalf of all of them by two physicians, one a qualified neuro-psychiatrist and one a qualified opthalmologist; and required that a copy of the examining physicians’ reports be furnished to the plaintiffs. Orders, insofar as appealed from by the three respective defendants, affirmed, with one bill of costs payable jointly by said three defendants. Trial of this action should not proceed until 30 days after the examining physicians shall have rendered their reports. Defendants shall furnish to plaintiffs a copy of such reports within five days after the reports are rendered. No opinion. Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.